Citation Nr: 0200784	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  00-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to November 25, 
1991 for the award of disability compensation benefits for 
degenerative changes of the lumbar spine and lumbosacral 
strain.

2.  Evaluation of service-connected degenerative changes of 
the lumbar spine and lumbosacral strain, rated 20 percent 
disabling from November 25, 1991.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1985.

By a decision entered in May 2000, the Board of Veterans' 
Appeals (Board) granted the veteran's claim for service 
connection for a low back disability.  Later that same month, 
the RO entered a decision implementing the award.  In so 
doing, the RO assigned a 20 percent evaluation for the 
disorder, effective from November 25, 1991.  The veteran 
filed a notice of disagreement in June 2000, challenging both 
the evaluation assigned and the effective date.  The RO 
issued him a statement of the case (SOC) later that same 
month, and he perfected his appeal by filing a timely VA Form 
9 (Appeal to Board of Veterans' Appeals).

(The veteran's motion to revise or reverse a December 1987 
Board decision on grounds of clear and unmistakable error is 
the subject of a separate decision.)


FINDINGS OF FACT

1.  By a decision entered in December 1987, the Board denied 
the veteran's claim for service connection for a low back 
disorder.

2.  The RO first received an application to reopen the claim 
for service connection for a low back disorder on November 
25, 1991.


CONCLUSION OF LAW

An effective date prior to November 25, 1991 for the award of 
disability compensation benefits for degenerative changes of 
the lumbar spine and lumbosacral strain is not warranted.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 5110, 7104, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.156, 3.400, 20.1103 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the veteran's appeal of these 
issues was pending, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (now codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West Supp. 2001)).  
Thereafter, on August 29, 2001, VA promulgated regulations to 
implement the new law.  See Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  With the exception of the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the VCAA and associated regulations are 
applicable to all claims filed on or after November 9, 2000, 
or filed before November 9, 2000 and not yet final as of that 
date.  See VCAA § 7(a), reprinted in 38 U.S.C.A. § 5107 (West 
Supp. 2001) (Historical and Statutory Notes, Effective and 
Applicability Provisions); 66 Fed. Reg. 45,620 (Aug. 29, 
2001); VAOPGCPREC 11-2000, 66 Fed. Reg. 33,311 (June 21, 
2001).

Prior to enactment of the VCAA, VA had an obligation to 
notify a claimant of the evidence necessary to complete an 
application for benefits if the claimant's application was 
incomplete.  See 38 U.S.C.A. § 5103 (West 1991).  If the 
claimant had a hearing, VA had an obligation to fully explain 
the issues and suggest the submission of evidence that the 
claimant may have overlooked that would be advantageous to 
his position.  See 38 C.F.R. § 3.103(c) (2000).  In addition, 
if the claimant submitted a well-grounded claim for benefits, 
VA had a duty to assist him in developing the facts pertinent 
to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 
940 (1998).
 
Under the new law and regulations, VA is required to notify a 
claimant and the claimant's representative, if any, of the 
information necessary to complete his application if his 
application is incomplete.  38 U.S.C.A. § 5102(b) (West Supp. 
2001).  Moreover, irrespective of whether the claimant has 
had a hearing, VA is required to notify the claimant and the 
claimant's representative, if any, of any information or 
evidence necessary to substantiate his claim for VA benefits.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  VA is also required to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
the claim-even if the claim would not have been well 
grounded under prior law-unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  As part of the assistance required by 
the new law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  VA is also required to afford a 
claimant a medical examination and/or medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the controlling law changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Id. at 311.  In that 
regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

Here, neither Congress nor the VA Secretary has required that 
the new law and regulations be given only prospective effect.  
Indeed, as noted above, with the exception of the amendments 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) (none of which 
are applicable here), the provisions of the VCAA and 
associated regulations have been made applicable to all 
claims filed on or after November 9, 2000, or filed before 
November 9, 2000 and not yet final as of that date.  
Accordingly, because the veteran's claims were filed before 
November 9, 2000, and because his appeal to the Board was 
still pending on that date, he is entitled to have his claims 
adjudicated under the more favorable of the old and new 
provisions.

Turning to the question of which of those provisions is more 
favorable, the Board finds that the new law and regulations 
are somewhat more favorable than the old.  This is so because 
the new law contains some additional safeguards not provided 
for under former law.  For instance, in obtaining records not 
in the custody of a Federal department or agency, VA is 
required under the new law to make more than one request for 
such records if the initial request is unsuccessful, unless 
the response to the initial request indicates that the 
records sought do not exist or that a follow-up request for 
the records would be futile.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)).  
In addition, if VA is unable to obtain Federal or non-Federal 
records, VA is required under the new law to provide notice 
to the claimant containing the identity of the records VA was 
unable to obtain; an explanation of the efforts VA made to 
obtain the records; a description of any further action VA 
will take regarding the claim, including notice that VA will 
decide the claim based on the evidence of record unless the 
claimant submits the records VA was unable to obtain; and 
notice that the claimant is ultimately responsible for 
providing the evidence.  66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(e)).  These, 
and other, procedural safeguards are more particularized 
under the new law as compared to the old, and in that respect 
the new law is more favorable.  Consequently, the veteran is 
entitled to have his claims considered under the new law.

In this regard, the Board notes that the RO has not yet 
considered the veteran's claims in the context of the VCAA.  
Consequently, the Board must consider whether the veteran 
would be prejudiced by the Board's proceeding to a final 
adjudication of his claims without first remanding them to 
the RO for further action.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(Nov. 3, 1992).

Under the particular circumstances here presented, the Board 
finds that, although the RO has not had the benefit of the 
explicit provisions of the VCAA, the requirements of the VCAA 
and associated regulations have been satisfied as to the 
effective date issue.  By virtue of the SOC furnished the 
veteran in June 2000, he was notified of the information and 
evidence necessary to substantiate the effective date claim.  
In addition, with respect to the duty to assist, it appears 
clear from the record that all of the evidence relevant to 
that claim has been obtained for review.  The Board will 
therefore proceed to the merits of that particular claim.

(The matter of the evaluation(s) to be assigned for service-
connected degenerative changes of the lumbar spine and 
lumbosacral strain requires further development, and is 
addressed in the REMAND below)

II.  Effective Date

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
compensation benefits is that the effective date "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  See 38 C.F.R. § 3.400 
(2001) (to the same effect).  An exception to that rule 
applies if an application for benefits is received within one 
year from the date of the veteran's discharge or release from 
active service, and an award is made on the basis of that 
application.  In that situation, the effective date of the 
award is made retroactive to "the day following the date of 
discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1) 
(West 1991).  See 38 C.F.R. § 3.400(b)(2) (2001) (to the same 
effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) 
(holding that § 5110(b)(1) "applies only to those awards of 
disability compensation actually based on a claim filed 
within one year after the veteran's separation").

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a); see Mitscher v. West, 13 Vet. App. 123, 127 (1999).  
A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2001).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2001).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  
Servello, 3 Vet. App. at 200.

If a veteran files an application for service connection with 
VA, and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See, e.g., 38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2001).  If he does not initiate an 
appeal within one year, however, or if he initiates a timely 
appeal and the appeal is denied, the disallowance becomes 
final.  See 38 C.F.R. §§ 20.302(a), 20.1100, 20.1103 (2001).  
With exceptions not here applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108 (West 1991); 38 C.F.R. 
§§ 3.156(c), 3.400(q), (r) (2001).

Applying the foregoing principles to the facts of the present 
case, the Board finds that an effective date prior to 
November 25, 1991 for the award of disability compensation 
benefits for degenerative changes of the lumbar spine and 
lumbosacral strain is not warranted.  The record shows that 
the veteran filed a claim for service connection for a low 
back disorder in October 1985, within one year of his 
separation from service.  However, that claim was denied by 
the Board by a decision entered in December 1987.  

Turning to the question of whether in this case the veteran 
submitted an informal claim for service connection for a low 
back disorder prior to that date, the Board is of the opinion 
that he did not, under either § 3.155 or § 3.157:  An 
informal claim was not submitted under § 3.155 because no 
communication was ever filed between December 1987 and 
November 25, 1991, indicating the veteran's intent to apply 
for service connection for a low back disorder.  An informal 
claim must identify the benefit sought.  See Brannon v. West, 
12 Vet. App. 32, 34 (1998) (noting that VA "is not required 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  

An informal claim was not submitted under § 3.157 because, 
since the veteran had not been granted service connection for 
a low back disorder prior to November 25, 1991, "the mere 
receipt of medical records [prior to that date] cannot be 
construed as an informal claim [under § 3.157]." See Lalonde 
v. West, 12 Vet. App. 377, 382 (1999).  

Consequently, the effective date of any subsequent award of 
service connection can be no earlier that the date of receipt 
of his application to reopen.  Inasmuch as the RO first 
received an application to reopen the claim on November 25, 
1991, the effective date of the subsequent grant of service 
connection can be no earlier than November 25, 1991.  The 
claim for an earlier effective date is therefore denied.


ORDER

The claim for an effective date prior to November 25, 1991 
for the award of disability compensation benefits for 
degenerative changes of the lumbar spine and lumbosacral 
strain is denied.


REMAND

When the veteran was examined by VA in March 1992, he 
reported that he had been treated for back pain in February 
1992 by a Dr. Merrill Osborne in Blytheville, Arkansas.  The 
record is devoid of any records from Dr. Osborne, however, 
and it does not appear that any attempt has been made to 
obtain them.  Nor is it clear that the record contains a 
complete set of the medical reports relied upon by the Social 
Security Administration (SSA) in awarding the veteran 
disability benefits.  Accordingly, and because the records 
from Dr. Osborne and SSA might help the veteran substantiate 
his claim for a higher evaluation for his service-connected 
low back disorder, a remand is required under the VCAA.  
38 C.F.R. § 19.9 (2001).

A remand is also required so that the veteran can be afforded 
another examination of his back.  This is necessary because 
he has not been examined for VA compensation purposes in more 
than four years, and because additional information is needed 
in order to allow the Board to properly determine whether he 
meets the criteria for a higher rating.

For the reasons stated, this claim is REMANDED to the RO for 
the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development required by 
the VCAA is completed.

2.  As part of the development required 
under the new law, the RO should take 
action to ensure that all relevant and 
obtainable records of VA and/or private 
treatment have been procured for 
association with the veteran's claims 
file.  The RO should contact the veteran 
and ask him to provide a list containing 
the names of all medical care providers 
who have treated him for the disability 
of his low back.  He should also be 
asked to provide the addresses of those 
care providers and the approximate dates 
of treatment.  After the RO has received 
this information, and after the veteran 
has executed any necessary releases, the 
RO should make reasonable efforts to 
obtain any records of relevant treatment 
that have not already been associated 
with the claims file.  The RO's efforts 
should include efforts to obtain copies 
of any relevant records of VA treatment 
that have not already been associated 
with the file, and copies of all medical 
reports relied upon by the SSA in 
awarding the veteran disability 
benefits.  The RO's efforts should also 
include efforts to obtain any relevant 
records of treatment from Dr. Merrill 
Osborne in Blytheville, Arkansas.  The 
RO should continue efforts to obtain any 
pertinent Federal records until they are 
procured, unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain the 
records would be futile.  With regard to 
non-Federal sources, the RO should make 
an initial request for the records from 
those sources and, if the records are 
not received, at least one follow-up 
request, unless the response to the 
initial request indicates that the 
records sought do not exist or that a 
follow-up request for the records would 
be futile.  If the RO is unable to 
obtain any of the evidence sought, the 
RO should notify the veteran of that 
fact; identify the records that it is 
unable to obtain; briefly explain to the 
veteran the efforts it has made to 
obtain the records; and describe any 
further action to be taken on his claim, 
to include notice that VA will decide 
the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to procure.

3.  After the above development has been 
completed, the RO should arrange to have 
the veteran scheduled for an examination 
of his low back.  The examiner should 
review the claims file, and should 
indicate in the report of the 
examination that the claims file has 
been reviewed.  The examiner should 
indicate whether the veteran has muscle 
spasms on extreme forward bending; 
whether there is any listing of the 
spine, a positive Goldthwait's sign, or 
evidence of osteoarthritic changes or 
narrowing of joint spaces; and whether 
there is any abnormal mobility on forced 
motion.  The examiner should also 
conduct range of motion studies on the 
low back.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of 
degrees.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon best medical 
judgment, as to the extent to which the 
veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
degrees of additional loss in range of 
motion (beyond that which is 
demonstrated clinically).  Specifically, 
the examiner should indicate whether the 
overall low back disability picture, in 
terms of limited motion, and including 
weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with (a) slight, (b) moderate, 
or (c) severe limitation of motion in 
the lumbar spine.

4.  After all required notice and 
development have been completed, the RO 
should take adjudicatory action on the 
veteran's claim for a higher evaluation 
for service-connected degenerative 
changes of the lumbar spine and 
lumbosacral strain.  If the benefit 
sought is denied, a supplemental SOC 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



